Judgment (denominated an order), Supreme Court, New York County (William A. Wetzel, J.), entered May 23, 2003, which dismissed the petition brought pursuant to CPLR article 78 seeking to compel renewal of a handgun carry permit, unanimously affirmed, without costs.
The Police Commissioner’s revision of the handgun licensing regulations (38 RCNY 5-01), which eliminated the special category of permits for transporting a gun to a target range, was neither arbitrary nor capricious, and was a rational and proper exercise of authority (see Matter of Consolation Nursing Home v *194Commissioner of N.Y. State Dept. of Health, 85 NY2d 326, 331 [1995]). Regulation of the number of firearms within the City is a rational means of promoting the safety and welfare of city residents and visitors (Matter of Caruso v Ward, 160 AD2d 540 [1990], lv denied 76 NY2d 706 [1990]). Concur—Tom, J.P., Andrias, Sullivan, Ellerin and Sweeny, JJ.